Judgment, Supreme Court, New York County (Lewis Stone, J.), rendered November 9, 2001, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal sale of a controlled substance on or near school grounds, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
The verdict was not against the weight of the evidence. Defendant’s accessorial liability was established by evidence warranting the conclusion that defendant offered to sell the undercover officers a particular brand of drugs, and that upon the officers’ acceptance, defendant directed his companion to make the sale at a nearby location (see People v Bello, 92 NY2d 523 [1998]; People v Felix, 277 AD2d 131 [2000], lv denied 96 NY2d 734 [2001]).
We perceive no basis for reducing the sentence. Concur— Buckley, P.J., Tom, Ellerin and Gonzalez, JJ.